UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-32475 ASTRATA GROUP INCORPORATED (Name of small business issuer in its charter) NEVADA 84-1408762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 950 South Coast Dr., Suite 265, Costa Mesa, California 92626 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (714) 641-1512 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Checkwhether the Issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of July 11, 2007: 24,434,485 Transitional Small Business Disclosure Format (Check One):Yes [] No [X] TABLE OF CONTENTS Page Part I - Financial Information Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheet as of May 31, 2007 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended May 31, 2007 and 2006 F-2 Condensed Consolidated Statements of Cash Flows for the three months ended May 31, 2007 and 2006 F-3 Notes to Condensed Consolidated Financial Statements F-4 Item 2 Management’s Discussion and Analysis or Plan of Operation 1 Item 3 Controls and Procedures 9 Part II - Other Information Item 1 Legal Proceedings 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 6 Exhibits 10 i PART I – FINANCIAL INFORMATION Item 1:Condensed Consolidated Financial Statements (Unaudited) These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission (the “SEC”) instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation, which (except where stated otherwise) consisted only of normal recurring adjustments, have been included.Operating results for the interim period ended May 31, 2007 are not necessarily indicative of the results anticipated for the entire fiscal year ending February 28, 2008.This report should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB filed with the SEC on May 30, 2007. The Company’s May 31, 2007 Form 10-QSB is filed principally to (a) reflect the change of revenue recognition on a long-term contract to the percentage-of-completion method, under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts”, and (b) revise Item 3 to reflect the impact of material weaknesses in internal control related to the audit of the Company’s consolidated financial statements as of and for the year ended February 28, 2007, and the Company’s unaudited condensed consolidated financial statements as of and for the quarter ended May 31, 2007. ii ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) May 31, 2007 ASSETS (As Restated) Current Assets: Cash and cash equivalents $ 1,010,277 Trade and other receivables, net 933,687 Inventories 246,143 Other assets 321,433 Discontinued operations - current assets 95,121 Total current assets 2,606,661 Property and equipment, net 531,256 Certificate of deposit-restricted 412,987 Goodwill 300,000 Investment in and advances to affiliate 18,560 Discontinued operations - other assets 69,738 Total assets $ 3,939,202 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 5,594,248 Salaries and benefits payable to officers and directors 2,070,828 Billings in excess of costs and estimated earnings on uncompleted contract 154,013 Registration rights penalties 560,711 Interest payable 938,083 Income tax and related penalties payable 508,254 Convertible notes payable to stockholder 1,884,000 Advances from stockholders 57,184 Discontinued operations - current liabilities 245,083 Current portion of long-term liabilities 1,253,346 Other current liabilities 576,601 Total current liabilities 13,842,351 Long-term liabilities 14,295 Total liabilities 13,856,646 Minority interest 40,114 Commitments and contingencies Stockholders' deficit Preferred stock, Series A convertible, $0.0001 par value, 10,000,000 shares authorized, 2,800,000 shares issued and outstanding with a liquidation preference of $2,800,000.00 280 Common stock, $0.0001 par value, 100,000,000 shares authorized, 27,705,909 shares issued and 24,434,485 shares outstanding 2,444 Additional paid-in-capital 31,449,896 Accumulated deficit (41,084,497 ) Accumulated other comprehensive loss (325,681 ) Total stockholders' deficit (9,957,558 ) Total liabilities and stockholders' deficit $ 3,939,202 See accompanying notes to these condensed consolidated financial statements. F-1 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) THREE MONTHS (As Restated) 2007 2006 Net sales $ 1,672,413 $ 426,338 Cost of goods sold 1,080,261 304,688 Gross profit 592,152 121,650 Selling, general and administrative expenses 3,959,504 2,004,723 Operating loss (3,367,352 ) (1,883,073 ) Other income (expense): Interest expense (93,449 ) (228,890 ) Change in fair value of derivative warrant liability - 284,996 Other income 1,582 316 Total other income (expense) (91,867 ) 56,422 Loss before minority interest and tax provision (3,459,219 ) (1,826,651 ) Income tax provision 500,000 - Loss before minority interest (3,959,219 ) (1,826,651 ) Minority interest - (335 ) Equity in net loss of affiliate - (11,761 ) Loss from continuing operations (3,959,219 ) (1,838,747 ) Loss on discontinued operations, net of tax (170,007 ) (931,174 ) Net loss $ (4,129,226 ) $ (2,769,921 ) Net loss from continuing operations applicable to common stockholders consists of the following: Loss from continuing operations $ (3,959,219 ) $ (1,838,747 ) Cumulative undeclared dividends on preferred stock (56,000 ) - Net loss from continuing operations applicable to common stockholders $ (4,015,219 ) $ (1,838,747 ) Comprehensive loss and its components consist of the following: Net loss $ (4,129,226 ) $ (2,769,921 ) Foreign currency translation adjustment, net of tax (358,195 ) (83,520 ) Comprehensive loss $ (4,487,421 ) $ (2,853,441 ) Basic and diluted loss per common share: Continuing operations applicable to common stockholders $ (0.19 ) $ (0.15 ) Discontinued operations (0.01 ) (0.07 ) $ (0.20 ) $ (0.22 ) Weighted average common shares outstanding: Basic and diluted 21,426,745 12,676,878 See accompanying notes to these condensed consolidated financial statements. F-2 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) (As Restated) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (4,129,226 ) $ (2,769,921 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Gain on sale of property and equipment - 2,405 Depreciation and amortization 86,236 182,413 Gain on disposal transactions relating to discontinued operations (59,304 ) - Loss on early termination of lease - 101,886 Amortization of deferred compensation cost - 100,125 Change in fair value of derivative warrant liability - (160,568 ) Issuance of common stock for services - 38,251 Stock-based compensation 2,057,629 463,707 Equity in net loss of affiliate - 11,761 Minority interest - 335 Unrealized foreign currency exchange gain - (16,922 ) Changes in operating assets and liabilities: Trade and other receivables (68,385 ) (1,639,608 ) Inventories (126,987 ) 156,423 Assets and liabilities held for sale, net (4,974 ) - Other assets 451,320 (25,109 ) Accounts payable and accrued liabilities 1,723,260 2,407,137 Billings in excess of costs and estimated earnings on uncompleted contract 154,013 - Taxes and related penalties payable 493,368 18,904 Deferred tax liability - (21,097 ) Net cash provided by (used in) operating activities $ 576,950 $ (1,149,878 ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (43,171 ) (52,372 ) Proceeds from sale of assets - 36,978 Investment in affiliates 11,741 (23,993 ) Certificate of deposit-restricted (416,477 ) (1,499 ) Net cash used in investing activities (447,907 ) (40,886 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term liabilities (1,775 ) (14,968 ) Proceeds from notes payable 46,183 - Lines of credit, net - 629,095 Proceeds from advances from stockholders - 330,340 Proceeds from warrants exercised for common stock 1,000,000 - Net cash provided by financing activities 1,044,408 944,467 Effect of foreign currency exchange rate changes on cash and cash equivalents (342,545 ) 61,026 Net increase (decrease) in cash and cash equivalents 830,906 (185,271 ) Cash and cash equivalents at beginning of period 179,371 436,532 Cash and cash equivalents at end of period $ 1,010,277 $ 251,261 Cash paid during the period for: Interest $ - $ 2,339 Income taxes $ - $ - See accompanying notes to these condensed consolidated financial statements. F-3 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS Restatement The Company’s May 31, 2007 condensed consolidated financial statements have been restated reflect the change of revenue recognition on a long-term contract to the percentage-of-completion method, under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts”.On April 10, 2007, the Company entered into a fixed-price contract with a Singapore entity to design, develop and manufacture approximately $93.5 million of its Telematics products (the “Contract”).Deliveries will take place overseas during a two-year period.Our previously filed condensed consolidated financial statements as of and for the three months ended May 31, 2007 did not reflect the recognition of any revenue relating to this Contract.After extensive review of the Contract and the related accounting literature, the Company believes that accounting for this Contract falls under the AICPA Statement of Position (SOP) 81-1 using the cost-to-cost method. The effects of the restatement adjustments on our previously filed condensed consolidated financial statements as of and for the three months ended May 31, 2007 are presented below: May 31, 2007 As Previously Restatement Reported Adjustment As Restated Trade and other receivables, net $ 3,933,687 $ (3,000,000 ) $ 933,687 Total current assets $ 5,606,661 $ (3,000,000 ) $ 2,606,661 Total assets $ 6,939,202 $ (3,000,000 ) $ 3,939,202 Billings in excess of costs and estimated earnings on uncompleted contract $ 3,138,361 $ (2,984,348 ) $ 154,013 Total current liabilities $ 16,826,699 $ (2,984,348 ) $ 13,842,351 Total liabilities $ 16,840,994 $ (2,984,348 ) $ 13,856,646 Accumulated deficit $ (41,068,845 ) $ (15,652 ) $ (41,084,497 ) Total stockholders' equity $ (9,941,907 ) $ (15,651 ) $ (9,957,558 ) Total liabilities and stockholders' deficit $ 6,939,202 $ (3,000,000 ) $ 3,939,202 For The Three Months Ended May 31, 2007 As Previously Restatement Reported Adjustment As Restated Net sales $ 1,005,668 $ 666,745 $ 1,672,413 Cost of goods sold $ 520,103 $ 560,158 $ 1,080,261 Gross profit $ 485,565 $ 106,587 $ 592,152 Selling, general and administrative expenses $ 3,695,063 $ 264,441 $ 3,959,504 Research and development $ 142,202 $ (142,202 ) $ - Operating loss $ (3,351,700 ) $ (15,652 ) $ (3,367,352 ) Loss before provision for income taxes and minority interest $ (3,443,567 ) $ (15,652 ) $ (3,459,219 ) Loss before minority interest and equity income $ (3,943,567 ) $ (15,652 ) $ (3,959,219 ) Loss from continuing operations $ (3,943,567 ) $ (15,652 ) $ (3,959,219 ) Net loss $ (4,113,574 ) $ (15,652 ) $ (4,129,226 ) Net loss from continuing operation applicable to common stockholders $ (3,999,567 ) $ (15,652 ) $ (4,015,219 ) Comprehensive loss $ (4,471,769 ) $ (15,652 ) $ (4,487,421 ) Basic and diluted loss per common share: Continuing operations applicable to common stockholders $ (0.18 ) $ (0.01 ) $ (0.19 ) Basic and diluted loss per common share $ (0.19 ) $ (0.01 ) $ (0.20 ) Net cash provided by (used in) operating activities $ 588,691 $ (11,741 ) $ 576,950 Net cash used in investing activities $ (459,648 ) $ 11,741 $ (447,907 ) F-4 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MAY 31, 2 (UNAUDITED) 1.
